Case 3:19-cv-01226-L-AHG Document 16 Filed 10/18/19 PageID.2127 Page 1 of 2




 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8
                               UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                       Case No.: 3:19-cv-01226-L-AHG
12   KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
     POWAY WEAPONS AND GEAR and                         Hon. M. James Lorenz and Magistrate
13   PWG RANGE); NORTH COUNTY                           Judge Allison H. Goddard
14   SHOOTING CENTER, INC.; BEEBE
     FAMILY ARMS AND MUNITIONS LLC
15
     (d.b.a. BFAM and BEEBE FAMILY
16   ARMS AND MUNITIONS); FIREARMS                      PLAINTIFFS’ NOTICE OF
     POLICY COALITION, INC.; FIREARMS                   WITHDRAWAL OF MOTION FOR
17                                                      PRELIMINARY INJUNCTION
     POLICY FOUNDATION; THE
18   CALIFORNIA GUN RIGHTS
     FOUNDATION (formally known as THE                  Complaint Filed: July 1, 2019
19
     CALGUNS FOUNDATION); and                           Amended Complaint Filed: July 30, 2019
20   SECOND AMENDMENT
     FOUNDATION,                                       Hearing Date: November 18, 2019
21
                                           Plaintiffs, Time: 9:00 a.m.
22
                                                       Department: 5B (5th Flr.)
     v.
23
     XAVIER BECERRA, in his official
24   capacity as Attorney General of the State of
25   California, et al.,
26                                      Defendants.

27

28

                  NOTICE OF WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION (CASE NO. 3:19-CV-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 16 Filed 10/18/19 PageID.2128 Page 2 of 2




 1         PLEASE TAKE NOTICE Plaintiffs Matthew Jones, et al., through their
 2
     respective counsel of record, hereby withdraws Plaintiffs’ Notice of Motion and
 3

 4
     Motion for Preliminary Injunction set for hearing November 18, 2019. Dkt. No. 12.

 5           On October 4, 2019, Plaintiffs’ filed and served their preliminary injunction
 6
     motion and supporting papers. Pursuant to Magistrate Judge Goddard’s Order (Dkt.
 7

 8   No. 10), parties attended an in-person, counsel-only case management conference on

 9   October 9, 2019. At the conference, Plaintiffs’ counsel discussed the likelihood of
10
     California Governor Gavin Newsom signing Senate Bill 61 (SB 61) into law, which
11

12   would make substantial changes to California Penal Code section 27510 – the statute

13   at issue in this case. Predicting this potential change in the law, Plaintiffs’ counsel
14
     stated that if SB 61 were to be signed into law, Plaintiffs would be forced to file a
15

16   second amended complaint and refile their preliminary injunction motion.

17   Subsequently, on October 11, 2019, Governor Newsom signed SB 61 into law.
18
             Due to the changes made to Penal Code section 27510 and Plaintiffs’ need to
19

20   amend their complaint and refile a preliminary injunction motion to account for this
21   change in state law, Plaintiffs withdraw their motion and request that this Court take
22
     off calendar the hearing on the motion, which is currently set for November 18, 2019,
23

24   at 9:00 a.m., without prejudice.
25   October 18, 2019                           Respectfully submitted,
26                                              Gatzke, Dillon & Ballance LLP
27                                              By:     /s/ John W. Dillon
28                                                      John Dillon

                  NOTICE OF WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION (CASE NO. 3:19-CV-01226-L-AHG)
